Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-25 have been submitted for examination.
Claims 1-25 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paruthi United States Patent Application Publication 2020/0133761 hereinafter P.





In regard to claims 1, 6, 21
P discloses an apparatus, comprising:
a number of memory arrays; and
a controller, wherein the controller is configured to cause the apparatus to: perform an artificial intelligence (AI) operation on data stored in the number of memory arrays; and perform a debug operation on the artificial intelligence (AI) operation. (Paragraph 26) & (Paragraph 48) & (Figure 3)
In regard to claim 2
P discloses the apparatus of claim 1, wherein the AI operation stops in response to performing the debug operation. (Paragraph 48)
In regard to claim 3
P discloses the apparatus of claim 1, wherein the apparatus includes a number of registers. (Paragraph 18)
In regard to claim 4
P discloses the apparatus of claim 3, wherein the number of registers include a first register to stop the AI operation. (Paragraph 19)
In regard to claim 5
P discloses the apparatus of claim 1, wherein the debug operation includes storing errors from the AI operation. (Paragraph 44)
In regard to claim 7
P discloses the apparatus of claim 6, wherein the AI operation uses input data and neural network data. (Paragraph 48)

In regard to claim 8
P discloses the apparatus of claim 6, wherein the AI operation uses partial results of AI operations and bias value data. (Paragraph 46)
In regard to claim 9
P discloses the apparatus of claim 6, wherein the AI operation uses partial results of AI operations and activation function data. (Paragraph 49)
In regard to claim 10
P discloses the apparatus of claim 6, wherein the debug operation includes storing data of the AI operation in a temporary memory block of the number of memory arrays. (Figure 8; Item 820)
In regard to claim 11
P discloses the apparatus of claim 10, wherein the temporary memory block is validated. (Figure 6; Items 608-612)
In regard to claim 12
P discloses the apparatus of claim 6, wherein the debug operation includes storing a result of the debug operation in a temporary memory block of the number of memory arrays. (Paragraphs 62 and 65)
In regard to claim 13
P discloses the apparatus of claim 6, wherein a result of the debug operation is sent to a host. (Paragraph 22)
In regard to claim 14
P discloses an apparatus, comprising:

In regard to claim 15
P discloses the apparatus of claim 14, wherein a first bit of the register is programmed to a first state to start the debug operation. (Paragraph 30)
In regard to claim 16
P discloses the apparatus of claim 14, wherein a second bit of the register is programmed to a first state to indicate the AI operation can step forward. (Paragraph 30)
In regard to claim 17
P discloses the apparatus of claim 14, wherein a third bit of the register is programmed to a first state to indicate a temporary block is valid. (Paragraph 55)
In regard to claim 18
P discloses the apparatus of claim 14, wherein a fourth bit of the register is programmed to a first state to store data from the AI operation. (Paragraph 55)
In regard to claim 19
P discloses the apparatus of claim 14, wherein a fifth bit of the register is programmed to a first state to send a result of the debug operation to a host. (Paragraph 55)
In regard to claim 20

In regard to claim 22
P discloses the method of claim 21, further comprising updating a neural network based on a result of the debug operation. (Paragraph 55)
In regard to claim 23
P discloses the method of claim 21, further updating a bias value based on a result of the debug operation. (Paragraph 56)
In regard to claim 24
P discloses the method of claim 21, further comprising updating an activation function based on a result of the debug operation. (Paragraph 49)
In regard to claim 25
P discloses the method of claim 21, further comprising updating input data based on a result of the debug operation. (Paragraph 61)
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
Prior Art Analysis:
United States Patent 10.388.393 halts an operation to debug, but not in reference to an AI operation.
United States Patent Application Publication 2020/0133761 from IBM is good prior art.
The rest of the prior listed pertains the invention in many aspects.
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner